Citation Nr: 1721947	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of L4-L5 of the lumbar spine, rated as 10 percent disabling prior to May 15, 2016 and 20 percent disabling from May 16, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1982, from January 1992 to August 2003, and from November 2004 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is associated with the claims file.

In February 2017, the Board remanded the claim of entitlement to service connection for sleep apnea to the RO for additional development.  In April 2017, while in remand status, the RO granted service connection for this disability.  As this constitutes a full grant of the benefit sought, this issue is no longer before the Board.


FINDINGS OF FACT

1.  Prior to May 16, 2016, the Veteran's lumbar spine disability was manifested by forward flexion to 65 degrees, 75 degrees, and 90 degrees with no evidence of forward flexion limited to 60 degrees or less; combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From May 16, 2016, the Veteran had pain which significantly limited functional ability with repeated use and during flare-ups, and a VA examiner determined that range of motion contributed to functional loss; that the Veteran had marked limitations for back use; and that the pain noted on examination caused functional loss.


CONCLUSIONS OF LAW

1.  Prior to May 16, 2016, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016).

2.  From May 16, 2016, the criteria for a 40 percent rating, and no higher, have been met for a lumbar spine disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in April 2007 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in March 2017.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's lumbar spine disability under the pertinent diagnostic code rating criteria.  Accordingly, the Board finds the March 2017 VA examination to be adequate to support an appellate decision.

The Board has considered the applicability of principles set forth in a recent Court case Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In its February 2017 Remand, the Board requested a new VA spine examination which provided examination results for both active and passive motion in weight-bearing and nonweight-bearing.  Active range of motion testing was conducted.  Unfortunately, the March 2007 VA examiner found that passive range of motion testing was "not medically appropriate as it could cause injury to the veteran."  Nevertheless, the examiner was able to determine that there was no evidence of pain when the spine was used in non-weight bearing.  Although the examiner was not able to conduct passive range of motion testing, the Board finds that the March 2017 VA examination complies with the Correia requirements.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the December 2015 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that an increased rating greater than 10 percent is warranted for his lumbar spine disability prior to March 16, 2016, and that an increased rating greater than 20 percent is warranted from March 16, 2016.  The Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis of the spine.  

Diagnostic Code 5242 provides that degenerative arthritis of the spine is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent disability rating is for application when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

In July 2007, the Veteran underwent a VA spine examination.  The Veteran reported chronic low back pain.  He noted that, in the prior 12 months, he missed about two weeks of work due to low back pain.  He explained that he worked as a truck driver and was required to do a lot of heavy lifting.  He reported a constant level of pain in the left paraspinal back muscles which he determined to be a 4 in severity on a 1 to 10 scale on a daily basis.  He stated that he experienced a more severe episode approximately once every week or two, during which his pain was increased to an 8 or 9 on a 1 to 10 scale, and which caused limping.  He noted that he experienced pain at night as well.  The examiner reported that there was no limitation of distance walking and noted that the Veteran was still able to unload trucks with fairly heavy solutions with increased pain at the end of the day.  The Veteran also reported that his pain radiated to his right and left lower extremities.  He denied the use of a back brace and any impairment in performing activities of daily living.  He also denied bowel and bladder complaints.  On physical examination, the Veteran walked without limping and his posture was erect with normal curvatures of the spine.  Range of motion of the thoracolumbar spine revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner reported that there was tenderness in the left paraspinal muscle at the belt line, and tenderness in the upper lumbar paraspinal on the right side.  Active range of motion showed forward flexion to 90 degrees with no limitation on repeated bending; extension to 20 degrees; right and left lateral flexion to 15 degrees; and left and right lateral rotation to 30 degrees.  Deep tendon reflexes were absent at the knees and 1/4+ at the ankles.  A straight leg raising test was negative, bilaterally.  Sensation was intact to light touch in the lower extremities.  The diagnosis was degenerative disc disease of L4-L5 with intermittent paresthesias to the right knee.  The examiner remarked that there was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.

In an August 2007 statement, the Veteran reported that he took time off from work due to back pain.  He explained that his pain radiated to the right leg, and that when that occurred, he could not bear the weight of his body on the right leg.  He reported flare-ups of pain which lasted between 20 minutes or two to three days.  He also stated that he experienced constant pain at night.

VA treatment records from 2007 through 2013 reveal complaints of and treatment for low back pain.  Treatment included medication and the use of a back brace or a cane.  A February 2010 treatment record indicated that the Veteran had normal range of motion with no effusion.  In May 2011, the Veteran reported low back pain which he rated as a 6 in severity on a 1 to 10 scale.  In May 2012, the Veteran described his back pain as constant and aching, and reported that it was a 6 in severity on a 1 to 10 scale.  He noted that waking up and standing or sitting for long periods of time made his back pain worse.  Another May 2012 record reveals that the Veteran was taking Tylenol for treatment of chronic low back pain.  In December 2013, the Veteran noted that he received injections for low back pain at Hillcrest Pain Clinic.  

Private treatment records from 2007 through 2010 show complaints of and treatment for low back pain with radiation to the right leg.  A February 2007 record notes tenderness to palpation of the lumbar spine with evidence of lumbar radiculopathy.  A February 2007 X-ray of the lumbar spine was normal.  An October 2009 magnetic resonance imaging scan (MRI) of the lumbar spine showed degenerative changes with decreased intervertebral disc signal at the L4-L5 level, consistent with discogenic degenerative change.  In the posterior central aspect of the L4-L5 disc there was a small focal area of increased signal intensity with no evidence of spinal stenosis.  

A February 2010 private treatment record notes the Veteran's reports of low back pain and right hip pain.  He stated that the pain was localized to the low back with radiation to the right buttock and right lower extremity.  He indicated that he had no changes in bowel or bladder function and no new weakness.  He stated that the pain awoke him from sleep at times, and that any physical activity seemed to exacerbate the pain.  He noted that sitting and lying on his back made the pain somewhat worse.  He reported having undergone physical therapy for back pain which helped with the mid thoracic pain but not the low back pain.  He rated his pain as a 7 on a 1 to 10 scale.  Physical examination showed a negative straight leg raising test, bilaterally.  There was "exquisite" tenderness to palpation about the bilateral facet lines and a Kemp's test was positive towards the right.  The sacroiliac joint on the right side was tender to palpation but the left side was nontender.  The trochanteric bursae were nontender to palpation and a straight-leg raise test was positive only for back pain with no radicular component indicated.  There was full strength in the lower extremities with intact sensation.  Reflexes were 2+ at the bilateral patellas and 1+ at the Achilles.  The diagnoses were lumbosacral spondylosis without myelopathy; right sacroiliitis; and intervertebral disc disorder of the lumbar spine.  The Veteran was administered nerve blocks in the lumbar spine.  In May 2010, the Veteran stated that he had 50 percent relief of pain after the February 2010 injection.  He denied any bowel or bladder dysfunction and noted right lower extremity weakness.  He noted that most of his pain was right-sided, radiating from the back area down the lateral lower extremity into the ankle area.  Physical examination showed a slightly positive straight leg raising test on the right, negative on the left.  There was mild pain to palpation over the bilateral lumbosacral facet lines.  A Kemp's test was slightly positive to the right and negative to the left.  The trochanteric bursae were nontender to palpation and the sacroiliac joint on the right was tender to palpation.  The diagnoses were lumbar radiculitis; right sacroiliitis; and lumbosacral spondylosis without myelopathy.  The physician administered epidural steroid injections.  In August 2010, the Veteran stated that he experienced 75 percent relief following the May 2010 steroid injections.  Physical examination showed a positive straight leg raising test on the right with no pain over the lumbosacral facets until the L5-S1 level.  The pain was mild in nature.  There was no pain over the left sacroiliac joint but there was tenderness to palpation over the right.  The trochanteric bursa were nontender to palpation, bilaterally.  The diagnoses were lumbosacral radiculitis; right sacroiliitis; and lumbar intervertebral disc disorder.  The Veteran received additional epidural steroid injections.  In November 2010, the Veteran reported 75 percent relief from low back pain following the August 2010 steroid injections.  Physical examination showed no pain over the facet joints or the trochanteric bursa, bilaterally.  There was pain over the right sacroiliac joint, but not the left.  A straight leg raising test was positive on the right, producing radicular pain.  The Veteran was again administered epidural injections.

A January 2011 private treatment record reveals the Veteran's reports of low back pain which radiated into the buttocks and right lower extremity.  Physical examination showed no pain over the facet joints or the trochanteric bursa, bilaterally.  There was bilateral sacroiliac joint pain and a straight leg raising test was positive on the right.  A Kemp's test was negative.  The diagnoses were lumbosacral radiculitis and bilateral sacroiliitis.  The physician administered epidural injections.  In June 2011, September 2011, and December 2011, the Veteran was administered more epidural steroid injections into the lumbar spine and bilateral sacroiliac joints.  In June 2011 and September 2011, there was no pain over the facet joints or trochanteric bursae, but there was pain over the sacroiliac joints.

In August 2011, the Veteran underwent another VA examination.  The Veteran reported chronic moderate to moderately severe pain predominantly in the right paralumbar area, and also in the left paralumbar area.  The Veteran indicated that the pain radiated to the right lower extremity.  The examiner remarked that the Veteran did not experience any incapacitating episodes and that there were no flare-ups of pain.  The Veteran stated that he was not taking any medication for his back pain, but noted that he used a TENS unit and back brace for pain relief.  The examiner stated that the Veteran could walk less than one mile but that there was no unsteadiness or history of falls.  The Veteran noted missing approximately two weeks of work due to back pain in the prior year, but that he was self-sufficient on a day to day basis.  Physical examination showed the spine to be symmetrical in appearance with normal posture but guarded gait.  Range of motion showed forward flexion to 65 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 20 degrees.  There was end range pain in all directions.  There were no postural abnormalities, fixed deformity, abnormality of back musculature, or ankylosis.  Sensory and motor examinations were normal.  There was no clinical evidence of radiculopathy.  The examiner remarked that the Veteran experienced continued pain with three repetitions of range of motion testing, but no additional limitation of motion.  Additionally, there was no evidence of intervertebral disc syndrome.  The diagnosis was degenerative disc disease of L4-L5 without clinical evidence of radiculopathy.

The SSA determined that the Veteran was disabled from working, effective May 1, 2013, based upon a primary diagnosis of disorders of the back and a secondary diagnosis of affective or mood disorders.

In September 2013, the Veteran underwent another VA spine examination.  The Veteran reported a constant dull pain across the low back to the hips.  He rated the severity of the pain as a 5 through 8 on a 1 to 10 scale.  He noted that he developed sharp radiating pain to the right hip with increased activity, and stated that this occurred about five times.  He explained that these flare-ups lasted from 2 to 48 hours.  He denied tingling and numbness to the lower extremities as well as bowel and bladder incontinence.  He stated that he could not be as active as he used to and felt depressed that he could not pick up his grandchildren.  He denied taking medication for pain, but noted that he used a back brace and a cane.  With regard to flare-ups, the Veteran described pain radiating down his right lower extremity.  Physical examination showed no localized tenderness or pain to palpation; no guarding or muscle spasm; full muscle strength in the bilateral lower extremities; and no muscle atrophy.  Additionally, reflexes were 2+ at the bilateral knees and 1+ at the bilateral ankles.  Sensory examination of the bilateral lower extremities was normal and a straight leg raising test was negative, bilaterally.  Range of motion testing revealed forward flexion to 90 degrees with pain at 75 degrees; extension to 20 degrees with no pain; right and left lateral flexion to 20 degrees with no pain; and right and left lateral rotation to 20 degrees with no pain.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The examiner noted that the Veteran experienced functional loss including pain on movement.  The examiner reported that there was radiculopathy, which was described as mild intermittent pain in the right lower extremity with involvement of L4/L5/S1/S2/S3 nerve roots.  There were no other neurologic abnormalities observed and there was no intervertebral disc syndrome.  The diagnosis was degenerative changes of the lumbosacral spine.  The examiner stated that the Veteran's lumbar spine disability did not impact his ability to work.

Private treatment records from 2012 through 2014 reflect continued complaints of and treatment for low back pain, including epidural steroid injections.  In March 2012, there was moderate tenderness to palpation over the facet joints and a Kemp's test was positive, bilaterally.  The sacroiliac joints and trochanteric bursa were nontender.  A straight leg raising test was negative.  A June 2013 record notes that inspection of the low back was normal and that there was normal palpation of the bony posterior spinous processes, the sacral spine, the iliac crest, the posterior iliac spine, and the coccyx without soft tissue abnormality.  Muscle strength and range of motion were reported as normal and a straight leg raise test was negative.  A September 2013 record reflects that the lumbosacral facet lines were tender to palpation, bilaterally, and worse over the L3-L4, L4-L5, and L5-S1 levels.  Additionally, the right sacroiliac joint was tender to palpation but the left side was nontender.  The trochanteric bursas were nontender and a straight leg raising test was negative.  The Veteran was administered steroid epidural injections.  In December 2013, the Veteran reported constant dull and achy pain in the low back with moderate radiation to the right hip and lower extremity.  He indicated that the pain interfered with his sleep on a consistent basis and was worse with overactivity and heavy lifting.  Physical examination showed tenderness over the facet joints and a positive Kemp's test.  The sacroiliac joints and trochanteric bursa were nontender and a straight leg raising test was negative.  An April 2014 record notes the Veteran's reports of low back pain which he rated as a 9 on a 1 to 10 scale.  He stated that the pain was mostly localized over the low back area and denied radicular symptoms.  He noted that the pain interfered with his sleep on an intermittent basis and was exacerbated by prolonged sitting, prolonged standing, excessive walking, bending over, increased activity, certain movements, and change in weather.  He denied bowel and bladder dysfunction and stated that he was able to perform the activities of daily living without limitation.  Physical examination revealed normal range of motion with no edema.  There was tenderness noted in the lumbar spine.  The physician administered nerve root blocks.

An August 2014 private treatment record notes the Veteran's history of back pain which increased with prolonged repetitive activity.  Treatment included physical therapy, medications, and nerve blocks.  The Veteran denied leg weakness, bowel or bladder dysfunction, and gait instability.  He stated that his back pain had progressed and was limiting his functional activity as he could not play with his grandchildren.  Physical examination revealed full range of motion with normal tone and no atrophy.  Strength was intact and gait was steady.  A sensory examination was grossly intact.  A September 2014 computed tomography (CT) scan of the lumbar spine post myelogram revealed grade 1 spondylotic spondylolisthesis of L4 on L5 with associated central stenosis that approached significance and near severe right subarticular recess and right neural foraminal stenosis.  It was possible that the traversing right L5 nerve root and exiting right L4 nerve root were affected.  There was less significant spondylotic disease at the remaining levels.  A September 2014 lumbar IR myelogram showed spondylotic spondylolisthesis at L4-L5 with position dependent L4-L5 level central stenosis that approached severe and likely affected multiple traversing nerve roots, particularly the right L5 nerve root.

VA treatment records from 2014 through 2017 show complaints of and treatment for low back pain.  A February 2014 record states that the Veteran had normal range of motion of the lumbar spine.  Additionally, the Veteran's gait was normal and he was able to toe and heel walk.  There were no trigger points found.  In January 2016, the Veteran stated that his back problems caused numbness and tingling in the right lower extremity.  He noted that he sometimes lost his balance, but denied any falls.

During a December 2015 hearing before the Board, the Veteran testified that he experienced back pain which radiated down the right and left legs and caused numbness.  He reported that he wore a back brace and used a cane.  He described flare-ups where he could not support his body weight on his legs and had to sit or lay down.  He explained that the flare-ups lasted for one hour to two days.  He also noted that his back pain impaired his ability to pick up his grandchildren and walk for any length of time.

On May 16, 2016, the Veteran underwent another VA spine examination.  The Veteran reported an increase in low back pain over the prior two months.  He described the pain as constant and sharp over the right lower back.  He noted that, at times, he had a pinching pain across the lower back.  He explained that his pain was aggravated by walking more than one block and by sitting for any significant amount of time.  He stated that he experienced increased pain with most activities, especially squatting and bending.  He also described constant right lateral leg numbness and tingling.  He denied bowel and bladder incontinence and stated that he was not taking any medications for pain.  With regard to flare-ups, the Veteran stated that he experienced intermittent flare-ups several times per month, which caused increased pain with activity.  The Veteran also reported functional impairment including increased pain with walking, sitting, and standing, and difficulty with most activities.  Physical examination was conducted, which revealed range of motion with forward flexion to 50 degrees with pain; extension to 15 degrees with pain; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 20 degrees.  The examiner remarked that the range of motion itself contributed to functional loss, including decreased mobility and that pain was noted on examination and caused functional loss.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  There was no evidence of pain with weight bearing but there was evidence of tenderness to palpation over the central lumbar spine.  The Veteran was not examined immediately after repetitive use over time.  The examiner noted that pain significantly limited functional ability with repeated use over time and during flare-ups, but the examiner was not able to predict the limitation in terms of range of motion.  There was no evidence of guarding or muscle spasm, but there was localized tenderness which did not result in abnormal gait or abnormal spinal contour.  Additional factors contributing to disability were identified as disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength was 4/5 in the bilateral hips and knees, and 5/5 in the ankles and great toes.  There was no evidence of muscle atrophy.  Reflexes were 2+ in the knees and 1+ in the ankles.  A sensory examination showed normal sensation in the bilateral upper thighs and left thigh/knee, but decreased sensation in the right thigh/knee, bilateral lower legs and ankles, and bilateral feet and toes.  A straight leg raising test was positive, bilaterally, and the examiner remarked that there was evidence of mild right and left lower extremity radiculopathy.  There was no evidence of ankylosis or other neurologic abnormalities.  There was intervertebral disc syndrome, but no evidence that it required bed rest prescribed by a physician in the past 12 months.  The diagnoses were degenerative disc disease of the lumbar spine; grade 1 spondylotic spondylolisthesis of L4 on L5; and bilateral lower extremity radiculopathy.  The examiner reported that the Veteran's spine disability impacted his ability to work, as prolonged sitting, standing, and walking increased low back pain.

In March 2017, the Veteran underwent another VA examination.  The Veteran reported low back pain which he rated as a 6 on a 1 to 10 scale.  He also reported bilateral lower extremity numbness and increased pain after walking 30 feet or with sitting or standing.  The Veteran described flare-ups once or twice per week during which he could not bear the weight of his body and could not stand.  He stated that these episodes usually lasted all day, and that the pain radiated down to his legs.  With regard to functional impairment, the Veteran explained that he could not pick up his grandchildren, lift groceries, or do yardwork.  Physical examination revealed range of motion findings with forward flexion to 50 degrees with pain; extension to 20 degrees with pain; right and left lateral flexion to 30 degrees with pain; and right and left lateral rotation to 20 degrees with pain.  The examiner stated that the Veteran's reduced range of motion contributed to a functional loss, as he was unable to bend or rotate the back due to pain.  The examiner also noted that the pain on examination caused functional loss.  There was also objective evidence of tenderness to palpation over the L4-S1 paraspinous area, bilaterally.  There was no evidence of pain with weight bearing.  The Veteran was not able to perform repetitive use testing with at least three repetitions due to increased pain.  The Veteran was not examined immediately after repetitive use over time or during a flare-up, and the examiner was not able to predict the impact on range of motion or state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  There was no guarding or muscle spasm, but localized tenderness did not result in abnormal gait or abnormal spinal contour.  There was tenderness to palpation of the paraspinous region, bilaterally, at L4-S1.  Additional factors contributing to disability were identified as less movement than normal, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength was 4/5 at the right hip and knee, and 5/5 at the left hip, left knee, bilateral ankles, and bilateral great toes.  There was no evidence of muscle atrophy, and reflexes were 2+ at the bilateral knees and 1+ at the bilateral ankles.  A sensory examination showed normal sensation at the bilateral upper anterior thighs; normal sensation at the left thigh/knee; and decreased sensation at the right thigh/knee, bilateral lower leg/ankle, and bilateral foot/toes.  A straight leg raising test was negative, bilaterally.  The examiner reported that the Veteran experienced radiculopathy, which was moderate in the right lower extremity and mild in the left lower extremity.  There was no ankylosis of the spine or other neurologic abnormalities.  There was intervertebral disc syndrome, but it did not require bed rest prescribed by a physician during the past 12 months.  The diagnoses were degenerative disc disease of L4-L5, intervertebral disc syndrome, and lumbar radiculopathy of the bilateral lower extremities.  The examiner remarked that there was no evidence of pain when the spine was used in non-weight bearing, and that passive range of motion could not be performed, as it was "not medically appropriate as it could cause injury to the veteran."  With regard to the Veteran's ability to work, the examiner noted that the Veteran could not lift more than 15 pounds, and could not perform repetitive bending, stooping, climbing of stairs or ladders, pushing, or pulling.  The examiner also opined that the Veteran's pain during flare-ups or repetitive use could significantly limit functional loss as the Veteran was not able to perform repetitive use testing during the examination due to pain.

The preponderance of the evidence does not support the assignment of a rating in excess of 10 percent for a lumbar spine disability prior to May 16, 2016.  Prior to May 16, 2016, the evidence demonstrates forward flexion to 65 degrees with pain, to 90 degrees with pain at 75 degrees, and to 90 degrees without pain.  Combined range of motion of the thoracolumbar spine was limited to 165 degrees, 175 degrees, and 200 degrees with consideration of pain on limitation of motion.  Also, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As there is no evidence showing flexion to 60 degrees or less, combined range of motion of the thoracolumbar spine limited to120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal spinal contour prior to May 16, 2016, even considering the impact of pain on limitation of motion, an increased rating greater than 10 percent is not warranted for the Veteran's lumbar spine disability prior to May 16, 2016.  To the extent that the Veteran believes a higher rating is warranted, the Board places greater probative weight on the findings from the clinicians and examiners who have greater expertise than the Veteran in evaluating the disabling characteristics of a thoracolumbar spine disability - including the accurate measure of motion with a goniometer.  Accordingly, an increased rating greater than 10 percent is not warranted for the Veteran's lumbar spine disability prior to May 16, 2016.  

Nor is a rating in excess of 10 percent warranted for the Veteran's lumbar spine disability under the Formula for Rating IVDS Based on Incapacitating Episodes prior to May 16, 2016.  This is so because there is no evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The August 2011 VA examiner reported that there were no incapacitating episodes over the prior 12-month period due to IVDS.  Additionally, a September 2013 VA examiner found no evidence of IVDS.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected back disability prior to May 16, 2016.  The Board acknowledges the subjective complaints of pain, stiffness, and weakness made prior to May 16, 2016.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of decreased range of motion with repetitive range of motion testing of the lumbar spine or additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination during the July 2007, August 2001, or September 2013 VA examinations.  In light of the foregoing, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted prior to May 16, 2016 based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca, 8 Vet. App. at 204-06.

The evidence of record supports the assignment of a 40 percent rating for the Veteran's lumbar spine disability from May 16, 2016.  This determination is based on the fact that the evidence shows that the Veteran, the Veteran had pain which significantly limited functional ability with repeated use and during flare-ups on examination on May 16, 2016, was not able to perform repetitive use testing with at least three repetitions in a March 2017 VA examination, and because he had severe pain with any motion of the back.  Limitations were noted to include no lifting greater than 15 lbs., no repetitive bending, stooping, climbing of stairs or ladders, pushing or pulling.  It is also based on the March 2017 VA examiner's finding that pain and reduced range of motion contributed to functional loss, while noting that the Veteran's pain during flare-ups or repetitive use could significantly limit functional use.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 204-06.  A higher rating greater than 40 percent is not warranted From May 16, 2016 in the absence of evidence that the Veteran's lumbar spine exhibited unfavorable ankylosis or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As discussed above, there is no evidence of unfavorable ankylosis of the thoracolumbar spine from May 16, 2016.  Additionally, there is no evidence of physician-prescribed bedrest from May 16, 2016.  Accordingly, an increased rating greater than 40 percent is not warranted for the Veteran's lumbar spine disability from May 16, 2016.

Additionally, the Board has considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the medical evidence of record demonstrates findings of bilateral lower extremity radiculopathy, the Veteran's claims file shows that service connection for right lower extremity radiculopathy was granted in January 2014 and a 10 percent rating was assigned effective April 5, 2013, and service connection for left lower extremity radiculopathy was granted in June 2016 and a 10 percent rating was assigned effective May 16, 2016.  There is no evidence that the Veteran has perfected an appeal of the ratings or effective dates assigned for his right and left lower extremity radiculopathy; thus, the Board will not address it herein.

Accordingly, an increased rating greater than 10 percent is not warranted for the Veteran's lumbar spine disability prior to May 16, 2016, and an increased rating of 40 percent, but no greater, is warranted for the Veteran's lumbar spine disability from May 16, 2016.  

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected lumbar spine disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2016).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's lumbar spine symptomatology is contemplated by the rating criteria for a 10 percent rating prior to May 16, 2016, and a 40 percent rating from May 16, 2016.  The Veteran's lumbar spine disability does not more nearly approximate the symptoms set forth for a rating of a 20 percent prior to May 16, 2016 or a 50 percent rating from May 16, 2016, or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Accordingly, referral for extraschedular ratings for a lumbar spine disability is not warranted.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, the Board acknowledges the Veteran's reports that his lumbar spine disability impacts his employability.  However, a January 2014 rating decision awarded entitlement to a TDIU, effective March 30, 2013, the date after his last date of employment.  TDIU was awarded based upon the Veteran's service-connected posttraumatic stress disorder.  The Board recognizes that the grant of TDIU from March 30, 2013 does not cover the entire increased rating period for the lumbar spine disability on appeal, as the Veteran filed his claim for entitlement to an increased rating for a lumbar spine disability in January 2007.  However, the Veteran has not appealed the effective date of the grant of a TDIU assigned by the January 2014 rating decision, and the award of TDIU was not granted based upon his lumbar spine disability.  The issue of entitlement to a TDIU has been decided.  The Board finds that this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

Entitlement to an increased rating greater than 10 percent for a lumbar spine disability prior to May 16, 2016 is denied.

Entitlement to an increased rating of 40 percent, but no greater, for a lumbar spine disability from May 16, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


